Citation Nr: 1341197	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  08-15 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine condition, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran had active service from August 1967 to March 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Regional Office (RO) that denied the Veteran's request to reopen the previously denied claims of entitlement to service connection for a cervical spine condition and for a back condition.  In October 2011, the Board reopened the claim for entitlement to service connection for a back condition, and remanded the claims for additional development. 

The Board notes that in addition to the paper claims file, the Veteran also has a Virtual VA paperless claims file.  Any further development or adjudication of this Veteran's case should take into account this paperless claims file.

For the reasons explained below, the issues of entitlement to service connection for a cervical spine condition and a back condition are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a February 1992 rating decision, the RO denied the Veteran's claim for service connection for a cervical spine disability; after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal, and no new evidence pertinent to the basis of the denial of that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran. 

2.  The evidence received since the February 1992 rating decision that denied the Veteran's claim of service connection for a cervical spine disability is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim.

CONCLUSIONS OF LAW

1.  The February 1992 rating decision that denied the Veteran's claim for service connection for a cervical spine disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2013).

2.  Evidence received since the February 1992 rating decision is new and material and the claim of entitlement to service connection for a cervical spine disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens and remands for further development the Veteran's claim of service connection for a cervical spine disability, the only matter herein decided.  As such, no discussion of VA's duty to notify and assist is necessary. 

The Veteran's claim for service connection for a neck disability was initially denied by a rating decision in February 1992.  The RO determined that although the Veteran was treated for in service for neck complaints after he was thrown off a horse, there was no evidence of follow-up treatment until years after service discharge, thus the condition was acute and resolved.  After appropriate notice of this decision and of his appeal rights, the Veteran did not appeal the decision, nor was additional evidence relevant to the issue received by VA within one year of the February 1992 rating decision.  By operation of law, the rating decision in February 1992 by the RO became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 3.160(d), 20.302; see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

In October 2006 the Veteran filed a claim to reopen, which was denied by the RO in an August 2007 rating decision.  The Veteran has appealed.

The February 1992 rating decision is the last final decision on the merits.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7104.  In order to reopen the claim, new and material evidence is needed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

New evidence means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

At the time of the February 1992 rating decision the evidence consisted of the service treatment records which documented a May 1974 incident during which the Veteran was thrown from a horse and was knocked unconscious for 10 minutes.  Clinical treatment notes documented complaints of neck pain with paravertebral spasm.  An x-ray of the cervical spine was negative.  Also of record was the Veteran's original claim for disability benefits wherein he reported back and neck problems after being thrown from a horse in service.  An August 1989 private treatment note contained the Veteran's report of pulling his back and neck in 1980.  A January 1982 occupational injury, along with treatment records in February 1982 that recorded complaints of pain in the cervical and lumbar spine area.  January 1992 VA examination report noted back and neck injuries without further elaboration.  Also of record at the time of the February 1992 decision was the Workers Compensation Commission file, which contained medical records showing treatment for back and neck pain in 1982 (following a January 1982 occupational injury) and in 1989 (following an August 1988 injury), as well as record of chiropractic treatment in April 1991.

Evidence added to the record since the February 1992 rating decision includes lay statements from the Veteran regarding onset of neck problems in service when he was thrown from a horse.  A September 1990 VA clinical treatment note that noted the Veteran's report of onset of neck stiffness after he fell off a horse in service, along with an impression of cervical degenerative joint disease.  A July 1991 VA treatment record that noted neck pain.  A VA clinical treatment note in January 1993 that recorded a finding of degenerative joint and disc disease for many years with an initial injury during service when he was thrown off a horse in 1974, and subsequent re-injury following service discharge.  An August 1997 clinical treatment note reported a history of back and neck problems, stiffness and pain, after he was thrown off a horse in service, with re-injuries in 1979, 1988, 1989, and 1990.  A November 2005 private treatment record that recorded a history of neck injury incurred in a motor vehicle accident when he was rear-ended the day before.  A February 2006 MRI of the cervical spine that documented advanced degenerative disc disease of the cervical spine and disc herniation.  April 2007 and May 2009 VA treatment records showed complaints of low back and neck pain throughout the years, along with a history of injuries incurred in service when he was thrown off a horse, and subsequent occupational injuries.  

This evidence is new since it was not of record in 1992 and material as it relates to an unestablished fact necessary to substantiate the claim for service connection for a cervical spine disability; namely, evidence of a currently diagnosed cervical spine disability with evidence of in-service incurrence and ongoing treatment for a neck disorder.  Moreover, the new evidence, that is, VA treatment records, diagnoses, and medical evidence that etiologically relate onset of the current cervical spine disorder to the documented in-service injury, directly addresses the reason for the prior denial and must be presumed credible for the purpose of reopening the claim.  Justus, 3 Vet. App. at 512-13.  New and material evidence having been presented, the claim is reopened.  38 C.F.R. § 3.156(a); see also Shade. 


ORDER

New and material evidence having been received, the claim for service connection for a cervical spine disability is reopened and to that extent only, the appeal is granted.


REMAND

Having reopened the claim for service connection for a cervical spine disability, the Board finds that additional development is required prior to readjudication of the claim. 

The Veteran contends that his current cervical spine disability had its onset in service after he was thrown off a horse injuring his neck.  Although the Veteran is competent to report the onset of cervical spine symptomatology during service, he is not competent to diagnose or to relate any cervical spine disability to his service.  

The service treatment records reflect that in May 1974 the Veteran was thrown from a horse and was knocked unconscious for 10 minutes.  Clinical treatment notes documented complaints of neck pain with paravertebral spasm.  An x-ray of the cervical spine was negative.  After service, private and VA treatment records starting in 1982 document neck problems associated with multiple injuries incurred post-service discharge, along with a diagnosed cervical spine disability.  VA treatment records starting in 1990, also recorded a history of onset of neck problems with the initial in-service injury incurred when he was thrown off a horse in 1974, with subsequent re-injury after service.   

The Board finds the evidence sufficient to trigger VA's duty to assist the Veteran by obtaining a medical examination and opinion to identify any current cervical spine disability, associated with the Veteran's service, to include the May 1974 in-service injury.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regards to the claim for service connection for a back disability, in November 2011 the Board noted the Veteran's complicated medical history following service discharge, which included three to four post-service workers compensation claims regarding his back, as well as his reports of onset of back problems in service after he was thrown off a horse, and determined that a medical examination and opinion was necessary to decide the claim.  

Pursuant to the Board's directives, the Veteran underwent a VA spine examination in November 2011.  The examiner noted the Veteran's repot of an initial back injury during service when he was thrown off a horse in 1973, with subsequent back re-injuries starting in 1977.  Following a review of the Veteran's claims file and an examination of the Veteran, the examiner diagnosed lumbar disc disease and opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness, because the current low back condition developed over many years and it would mean resorting to mere speculation as to the origin or extent of that injury at this time in the process.  The Board finds an additional opinion would aid in adjudicating the claim.

On remand, relevant ongoing VA medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, correspondence to the Veteran sent after August 2012, to his Post Office Box address was returned as undeliverable because his box was vacant.  On remand an attempt to ascertain the Veteran's current mailing address should be made.


Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to determine the Veteran's current mailing address, to include contacting his representative of record.  All subsequent correspondence from VA to the Veteran should be sent to the most recently established correct address of record and should be documented in the claims folder. 

2.  Obtain, either electronically or physically, relevant treatment records from the VA Medical Center dated after August 2012.  If no records are available, the Veteran should be notified of such.

3.  After the development requested above has been completed, schedule the Veteran for a VA spine examination for the purpose of ascertaining the nature of the Veteran's claimed back and cervical spine disabilities.  The examiner must review the claims file in conjunction with the examination.  Any tests or studies deemed necessary should be conducted and the results should be reported in detail.  Following review of the claims file and examination of the Veteran, the examiner is asked to respond to the following: 

a. Diagnose any current back and/or cervical spine disability found to be present.  

b.  For any back and/or cervical spine disability found to be present, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that the current diagnosed condition arose during service or is otherwise related to military service, to include the May 1974 incident during which the Veteran was thrown from a horse.  In rendering the opinion, the examiner should address the significance of the multiple post-service injuries with respect to the current cervical spine disability and low back disorder, and indicate whether the in-service injury weakened the Veteran's cervical spine and lower back such that it rendered those areas more prone to reinjury.  

c. All findings, along with a fully articulated medical rationale for all opinions expressed should be set forth in the examination report.  If it is determined that a medically-sound opinion cannot be rendered without resorting to speculation, an explanation as to why that is so (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.) should be provided.

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


